Citation Nr: 1228740	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In April 2010, the Veteran requested that records from April 16, 2010, be obtained.  

As VA has a duty to assist in obtaining relevant records identified by the Veteran, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf medical records, pertaining to pain management treatment in April 2010. 

2.  Update VA records from the Washington, DC VAMC. 





3.  After the above development, adjudicate the claim of whether new and material evidence has been presented to reopen the claim of service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


